Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, 3, 4-5, and 7-11 are allowed.  All rejections are withdrawn.  The amendments dated 2-11-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 1.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  drive force control system for a vehicle, comprising:
an engine;
a rotary machine; and
a differential mechanism that is configured to perform a differential rotation among a first rotary member connected to the engine, a second rotary member connected the rotary machine, and a third rotary member connected to an output member, the differential mechanism comprises a plurality of rotary elements;
a first engagement device that connects a first rotary element and a second rotary element;-and
a second engagement device that connects a third rotary element and a fourth rotary element: and
a controller that controls the first engagement device and the second engagement device.
wherein at least one of the first engagement device and the second engagement device is a normally stay clutch, and
the normally stay clutch is configured to be engaged upon reception of an engagement command signal and disengaged upon reception of a disengagement command signal, and to maintain a current engagement state when a signal transmission to the normally stay clutch is stopped,
 wherein the differential mechanism is configured to operate in:
a first operating mode in which a torque of the engine is delivered to the output member with a first predetermined ratio by engaging any one of the first engagement device and the second engagement device; and
a second operating mode in which the torque of the engine is delivered to the output member with a second predetermined ratio that is smaller than the first predetermined ratio by engaging other one of the first engagement device and the second engagement device,
wherein the engine is on during the first operating mode and the second operating mode and
wherein the controller is configured to:
determine an engagement device in which a failure occurs out of the first engagement device and the second engagement device:
determine the engagement device in which the failure occurs is engaged or disengaged:
disengage an engagement device working properly if the engagement device in which the failure occurs is engaged: and
engage the engagement device working properly if the engagement device in which the failure occurs is disengaged”.
	Conlon discloses a differential mechanism.  Conlon discloses in FIG. 4 where the second motor MG-B is connected via a shaft to the drive shaft 24 and engine includes an engine output shaft connected to shaft 24 and in paragraph 27; in a second electric vehicle {’EV21} operating state, the first and second electric machines 40 and 50 generate the tractive torque, and the engine state is OFF. See paragraph 27 where in an electrically variable transmission f EVT) operating state, the engine state is ON, and the engine 20 and the first and second electric machines 40 and 50 generate the tractive torque), (see paragraph 27 where in an electrically variable transmission (!EVT) operating state, the engine state is ON, and the engine 20 and the first and second electric machines 40 and 50 generate the tractive torque), (see paragraph 18 where the vehicle can be operated in a reverse direction) (see paragraph 18 where a reverse drive is provided) (see first clutch Cl, second clutch G2, third clutch G3 and the fourth clutch G4 and clutches CA and GB as the 5th and a 6tn clutch; see paragraph 41-42. 
	Conlon is silent as to a normally stay open clutch.  Conlon is silent as to [a]  drive force control system for a vehicle, comprising:
an engine;
a rotary machine; and
a differential mechanism that is configured to perform a differential rotation among a first rotary member connected to the engine, a second rotary member connected the rotary machine, and a third rotary member connected to an output member, the differential mechanism comprises a plurality of rotary elements;
a first engagement device that connects a first rotary element and a second rotary element;-and
a second engagement device that connects a third rotary element and a fourth rotary element: and
a controller that controls the first engagement device and the second engagement device.
wherein at least one of the first engagement device and the second engagement device is a normally stay clutch, and
the normally stay clutch is configured to be engaged upon reception of an engagement command signal and disengaged upon reception of a disengagement command signal, and to maintain a current engagement state when a signal transmission to the normally stay clutch is stopped,
 wherein the differential mechanism is configured to operate in:
a first operating mode in which a torque of the engine is delivered to the output member with a first predetermined ratio by engaging any one of the first engagement device and the second engagement device; and
a second operating mode in which the torque of the engine is delivered to the output member with a second predetermined ratio that is smaller than the first predetermined ratio by engaging other one of the first engagement device and the second engagement device,
wherein the engine is on during the first operating mode and the second operating mode and
wherein the controller is configured to:
determine an engagement device in which a failure occurs out of the first engagement device and the second engagement device:
determine the engagement device in which the failure occurs is engaged or disengaged:
disengage an engagement device working properly if the engagement device in which the failure occurs is engaged: and
engage the engagement device working properly if the engagement device in which the failure occurs is disengaged”.

	Braun teaches a normally stay open clutch.  Braun is silent as to [a]  drive force control system for a vehicle, comprising:
an engine;
a rotary machine; and
a differential mechanism that is configured to perform a differential rotation among a first rotary member connected to the engine, a second rotary member connected the rotary machine, and a third rotary member connected to an output member, the differential mechanism comprises a plurality of rotary elements;
a first engagement device that connects a first rotary element and a second rotary element;-and
a second engagement device that connects a third rotary element and a fourth rotary element: and
a controller that controls the first engagement device and the second engagement device.
wherein at least one of the first engagement device and the second engagement device is a normally stay clutch, and
the normally stay clutch is configured to be engaged upon reception of an engagement command signal and disengaged upon reception of a disengagement command signal, and to maintain a current engagement state when a signal transmission to the normally stay clutch is stopped,
 wherein the differential mechanism is configured to operate in:
a first operating mode in which a torque of the engine is delivered to the output member with a first predetermined ratio by engaging any one of the first engagement device and the second engagement device; and
a second operating mode in which the torque of the engine is delivered to the output member with a second predetermined ratio that is smaller than the first predetermined ratio by engaging other one of the first engagement device and the second engagement device,
wherein the engine is on during the first operating mode and the second operating mode and
wherein the controller is configured to:
determine an engagement device in which a failure occurs out of the first engagement device and the second engagement device:
determine the engagement device in which the failure occurs is engaged or disengaged:
disengage an engagement device working properly if the engagement device in which the failure occurs is engaged: and
engage the engagement device working properly if the engagement device in which the failure occurs is disengaged”.

	Gouchenour teaches a first operating mode and a second operation mode where the engine is on during the first and the second operating modes.  This reference is silent as to detecting a failure as claimed.  
	
	This reference is silent as to [a]  drive force control system for a vehicle, comprising:
an engine;
a rotary machine; and
a differential mechanism that is configured to perform a differential rotation among a first rotary member connected to the engine, a second rotary member connected the rotary machine, and a third rotary member connected to an output member, the differential mechanism comprises a plurality of rotary elements;
a first engagement device that connects a first rotary element and a second rotary element;-and
a second engagement device that connects a third rotary element and a fourth rotary element: and
a controller that controls the first engagement device and the second engagement device.
wherein at least one of the first engagement device and the second engagement device is a normally stay clutch, and
the normally stay clutch is configured to be engaged upon reception of an engagement command signal and disengaged upon reception of a disengagement command signal, and to maintain a current engagement state when a signal transmission to the normally stay clutch is stopped,
 wherein the differential mechanism is configured to operate in:
a first operating mode in which a torque of the engine is delivered to the output member with a first predetermined ratio by engaging any one of the first engagement device and the second engagement device; and
a second operating mode in which the torque of the engine is delivered to the output member with a second predetermined ratio that is smaller than the first predetermined ratio by engaging other one of the first engagement device and the second engagement device,
wherein the engine is on during the first operating mode and the second operating mode and
wherein the controller is configured to:
determine an engagement device in which a failure occurs out of the first engagement device and the second engagement device:
determine the engagement device in which the failure occurs is engaged or disengaged:
disengage an engagement device working properly if the engagement device in which the failure occurs is engaged: and
engage the engagement device working properly if the engagement device in which the failure occurs is disengaged”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668